ORDER

PER CURIAM
Charter Communications Operating, LLC appeals from the judgment entered in favor of SATMAP Incorporated and the Resource Group International Limited on *722Charter’s action to enforce a written Service Agreement and Unconditional Guaranty to refund the unused portion of a Prepayment made by Charter. We affirm.1
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Charter’s Motion for Order Directing Payment of Balance of Prepayment to Charter filed on June 2, 2015, is denied; SMI’s Application for Attorneys’ Fees Incurred on Appeal filed on May 29, 2015, is granted.